 



EXHIBIT 10(p)
RESTRICTED STOCK AWARD AGREEMENT
          Pursuant to the provisions of the Pulte Homes, Inc. 2004 Stock
Incentive Plan (the “Plan”), the employee named in the Grant Acceptance (the
“Holder”) has been granted a restricted stock award (the “Award”) of the number
of shares of common stock, $.01 par value, of Pulte Homes, Inc., a Michigan
corporation (the “Company”) set forth in the Grant Acceptance (the “Shares”),
subject to adjustment as provided herein and in the Plan. The Award is subject
to the restrictions, terms and conditions set forth below. Capitalized terms not
otherwise defined herein shall have the meanings ascribed to them in the Plan.
This Agreement, together with the Grant Acceptance, constitute the Restricted
Stock Agreement which is made and entered into as of the grant date set forth in
the Grant Acceptance (the “Grant Date”).
          1. Award Subject to Acceptance of Agreement. The Award shall be null
and void unless the Holder shall (a) accept this Agreement in the manner
prescribed by the Company and (b) if requested by the Company, execute and
return one or more irrevocable stock powers to facilitate the transfer to the
Company (or its assignee or nominee) of the Shares subject to the Award if
Shares are forfeited pursuant to Section 4 hereof or if required under
applicable laws or regulations. As soon as practicable after the Holder has
accepted this Agreement in accordance with the procedures prescribed by the
Company and, if requested by the Company, such stock power or powers, and
returned the same to the Company, the Company shall cause to be issued in the
Holder’s name the total number of Shares subject to the Award.
          2. Rights as a Stockholder. The Holder shall have the right to vote
the Shares subject to the Award and to receive dividends and other distributions
thereon unless and until such Shares are forfeited pursuant to Section 4 hereof;
provided, however, that a dividend or other distribution with respect to such
Shares (including, without limitation, a stock dividend or stock split), other
than a regular cash dividend, shall be subject to the same restrictions as the
Shares with respect to which such dividend or other distribution was made (and
if the Holder shall have received such dividend or other distribution, the
Holder shall deliver the same to the Company and shall, if requested by the
Company, execute and return one or more irrevocable stock powers related
thereto).
          3. Custody and Delivery of Shares. The Shares subject to the Award
shall be held by the Company or by a custodian in book entry form, with
restrictions on the Shares duly noted, until such Award shall have vested
pursuant to Section 4 hereof, and as soon thereafter as practicable, subject to
Section 5.3 hereof, the vested Shares shall be delivered to the Holder as the
Holder shall direct. Alternatively, in the sole discretion of the Company, the
Company shall hold a certificate or certificates representing the Shares subject
to the Award until such Award shall have vested, in whole or in part, pursuant
to Section 4 hereof, and the Company shall as soon thereafter as practicable,
subject to Section 5.3 hereof, deliver the certificate or certificates for the
vested Shares to the Holder and destroy the stock power or powers relating to
the vested Shares delivered by the Holder pursuant to Section 1 hereof. If such
stock power or powers also relate to unvested Shares, the Company may require,
as a condition precedent to delivery of any certificate pursuant to this
Section 3, the execution and delivery to the Company of one or more stock powers
relating to such unvested Shares.

 



--------------------------------------------------------------------------------



 



          4. Vesting.
          (a) Except to the extent earlier forfeited or vested pursuant to this
Section 4 or in the event of a Change in Control, the Award shall vest on the
third anniversary of the Grant Date.
          (b) If the Holder’s employment by the Company terminates by reason of
retirement with the consent of the Company, or terminates by reason of the
Holder’s death or disability, the Award shall become fully vested as of the
effective date of the Holder’s termination of employment or the date of death,
as the case may be, provided that if such termination of employment is by reason
of retirement and the Holder executes a release in connection with such
retirement that provides for a period in which such release may be revoked, the
Award shall become fully vested upon the expiration of such revocation period if
the Holder has not revoked such release and, provided further, that the Award
shall not become fully vested if the Holder has revoked such release.
          (c) If the Holder’s employment by the Company is terminated by the
Company for Cause, the portion of the Award which is not vested as of the
effective date of the Holder’s termination of employment shall be forfeited by
the Holder and shall be transferred, without payment of any consideration to the
Holder, to the Company (or its assignee or nominee).
          (d) If the Holder’s employment by the Company terminates for any
reason other than a reason specified in Section 4(b) or 4(c) hereof, the portion
of the Award which is not vested as of the effective date of the Holder’s
termination of employment shall be forfeited by the Holder and shall be
transferred, without payment of any consideration to the Holder, to the Company
(or its assignee or nominee); provided, however, that the Committee may, in its
discretion, make a determination that part or all of such unvested portion of
the Award shall become fully vested as of the effective date of the Holder’s
termination of employment.
          (e) As used herein, “Cause” shall mean a determination by the Company
that the Holder has (i) willfully and continuously failed to substantially
perform the duties assigned by the Company or a Subsidiary with which the Holder
is employed (other than a failure resulting from the Holder’s disability),
(ii) willfully engaged in conduct which is demonstrably injurious to the Company
or any Subsidiary, monetarily or otherwise, including conduct that, in the
reasonable judgment of the Company, does not conform to the standard of the
Company’s executives or employees, or (iii) engaged in any act of dishonesty,
the commission of a felony or a significant violation of any statutory or common
law duty of loyalty to the Company or any Subsidiary.
          5. Additional Terms and Conditions of Award.
          5.1. Nontransferability of Award. Prior to the vesting of the Shares
subject to the Award, such Shares may not be transferred by the Holder other
than by will, the laws of descent and distribution or pursuant to beneficiary
designation procedures approved by the Company. Except to the extent permitted
by the foregoing, such unvested Shares may not be sold, transferred, assigned,
pledged, hypothecated, encumbered or otherwise disposed of (whether by operation
of law or otherwise) or be subject to execution, attachment or similar process.
          5.2. Investment Representation. The Holder hereby represents and
covenants that (a) any Shares acquired upon the vesting of the Award will be
acquired for investment and not with a view to the distribution thereof within
the meaning of the Securities Act of 1933, as amended (the

2



--------------------------------------------------------------------------------



 



“Securities Act”), unless such acquisition has been registered under the
Securities Act and any applicable state securities law; (b) any subsequent sale
of any such Shares shall be made either pursuant to an effective registration
statement under the Securities Act and any applicable state securities laws, or
pursuant to an exemption from registration under the Securities Act and such
state securities laws; and (c) if requested by the Company, the Holder shall
submit a written statement, in form satisfactory to the Company, to the effect
that such representation (x) is true and correct as of the date of acquisition
of any Shares hereunder or (y) is true and correct as of the date of any sale of
any such Shares, as applicable. As a further condition precedent to the delivery
to the Holder of any Shares subject to the Award, the Holder shall comply with
all regulations and requirements of any regulatory authority having control of
or supervision over the issuance of the Shares and, in connection therewith,
shall execute any documents which the Board or the Committee shall in its sole
discretion deem necessary or advisable.
          5.3. Withholding Taxes. (a) As a condition precedent to the delivery
to the Holder of any Shares subject to the Award, the Holder shall, upon request
by the Company, pay to the Company such amount of cash as the Company may be
required, under all applicable federal, state, local or other laws or
regulations, to withhold and pay over as income or other withholding taxes (the
“Required Tax Payments”) with respect to the Award. If the Holder shall fail to
advance the Required Tax Payments after request by the Company, the Company may,
in its discretion, deduct any Required Tax Payments from any amount then or
thereafter payable by the Company to the Holder or withhold Shares.
          (b) The Holder may elect to satisfy his or her obligation to advance
the Required Tax Payments by any of the following means: (1) a cash payment to
the Company pursuant to Section 5.3(a), (2) delivery to the Company (either
actual delivery or by attestation procedures established by the Company) of
Mature Shares having a Fair Market Value, determined as of the date the
obligation to withhold or pay taxes first arises in connection with the Award
(the “Tax Date”), equal to the Required Tax Payments, (3) authorizing the
Company to withhold from the Shares otherwise to be delivered to the Holder
pursuant to the Award, a number of whole Shares having a Fair Market Value,
determined as of the Tax Date, equal to the Required Tax Payments, or (4) any
combination of (1), (2) and (3). Shares to be delivered or withheld may not have
a Fair Market Value in excess of the minimum amount of the Required Tax
Payments. Any fraction of a Share which would be required to satisfy such an
obligation shall be disregarded and the remaining amount due shall be paid in
cash by the Holder. No Shares shall be delivered until the Required Tax Payments
have been satisfied in full.
          5.4. Compliance with Applicable Law. The Award is subject to the
condition that if the listing, registration or qualification of the Shares
subject to the Award upon any securities exchange or under any law, or the
consent or approval of any governmental body, or the taking of any other action
is necessary or desirable as a condition of, or in connection with, the vesting
or delivery of such Shares, the Shares subject to the Award shall not vest or be
delivered, in whole or in part, unless such listing, registration,
qualification, consent or approval shall have been effected or obtained, free of
any conditions not acceptable to the Company. The Company agrees to use
reasonable efforts to effect or obtain any such listing, registration,
qualification, consent or approval.
          5.5. Delivery of Shares. Subject to Section 5.3, upon the vesting of
the Award, in whole or in part, the Company shall deliver or cause to be
delivered the vested Shares. The Company

3



--------------------------------------------------------------------------------



 



shall pay all original issue or transfer taxes and all fees and expenses
incident to such delivery, except as otherwise provided in Section 5.3.
          5.6. Award Confers No Rights to Continued Employment. In no event
shall the granting of the Award or its acceptance by the Holder give or be
deemed to give the Holder any right to continued employment by the Company or a
Subsidiary.
          5.7. Decisions of Board of Directors or Committee. The Board or the
Committee shall have the right to resolve all questions which may arise in
connection with the Award. Any interpretation, determination or other action
made or taken by the Board or the Committee regarding the Plan or this Agreement
shall be final, binding and conclusive.
          5.8. Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan, including Section 5.8 relating to a Change in Control,
and shall be interpreted in accordance therewith. The Holder hereby acknowledges
receipt of a copy of the Plan.
          6. Miscellaneous Provisions.
          6.1. Employment by Subsidiary. References in this Agreement to
employment by the Company shall also mean employment by a Subsidiary.
          6.2. Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Holder, acquire any rights hereunder in
accordance with this Agreement or the Plan.
          6.3. Notices. All notices, requests or other communications provided
for in this Agreement shall be made, if to the Company, to Pulte Homes, Inc.,
100 Bloomfield Hills Parkway, Suite 300, Bloomfield Hills, Michigan 48304,
Attention: Vice President and General Counsel and if to the Holder, to the last
known mailing address of the Holder contained in the records of the Company. All
notices, requests or other communications provided for in this Agreement shall
be made in writing either (a) by personal delivery, (b) by facsimile with
confirmation of receipt, (c) by mailing in the United States mails or (d) by
express courier service. The notice, request or other communication shall be
deemed to be received upon personal delivery, upon confirmation of receipt of
facsimile transmission, upon receipt by the party entitled thereto if by express
courier service, or five days after the date mailed if by United States mails;
provided, however, that if a notice, request or other communication is not
received during regular business hours, it shall be deemed to be received on the
next succeeding business day of the Company.
          6.4. Governing Law. This Agreement, the Award and all determinations
made and actions taken pursuant hereto and thereto, to the extent not otherwise
governed by the laws of the United States, shall be governed by the laws of the
State of Michigan and construed in accordance therewith without giving effect to
conflicts of laws principles.
          6.5. Counterparts. This Agreement may be executed in two counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

4



--------------------------------------------------------------------------------



 



          6.6. Entire Understanding. This Agreement and the Plan contain the
entire understanding of the parties hereto with respect to the subject matter of
the Agreement and supersedes all prior agreements, written or oral, with respect
thereto.
          6.7. Jurisdiction; Service of Process. Any action or proceeding
seeking to enforce any provision of, or based on any right arising out of, the
Agreement shall be brought against the parties, as the sole and exclusive forum,
in the courts of the State of Michigan in the County of Oakland, or in the
United States District Court for the Eastern District of Michigan, Southern
Division, and each party consents to the jurisdiction of such courts (and of the
appropriate appellate courts) in any such action or proceeding and waives any
objection to venue laid therein.

5